Case 1:17-cr-20891-CMA Document 102 Entered on FLSD Docket 05/31/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                Case No. 17-cr-20891-CMA(s)(s)

  UNITED STATES OF AMERICA

  v.

  ANTHONY GIGNAC
   a/k/a “KHALED AL-SAUD,”
   a/k/a “KHALID AL-SAUD,”
   a/k/a “KHALID BIN AL-SAUD,”
   a/k/a “KHALID BIN SULTAN AL-SAUD,”
   a/k/a “SULTAN BIN KHALID AL SAUD,”

         Defendant.
                                                    /

                GOVERNMENT’S PROPOSED WITNESS AND EXHIBIT LIST

         Prior to sentencing in this matter, the United States of America hereby submits the attached

  list of witness and exhibits that may be used during sentencing if required to prove the Defendant’s

  role as a leader/organizer under USSG § 3N1.1(a). The United States reserves the right to amend

  this list before or during sentencing.


                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                           By:   /s/ Frederic C. Shadley
                                                 Frederic C. Shadley
                                                 Court ID No. A5502298
                                                 Frederic C. Shadley
                                                 Assistant United States Attorney
                                                 99 NE 4th Street
                                                 Miami, FL 33132
                                                 Tel: (305) 961-9349
                                                 Email: Frederic.Shadley@usdoj.gov
Case 1:17-cr-20891-CMA Document 102 Entered on FLSD Docket 05/31/2019 Page 2 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   UNITED STATES OF AMERICA                                  WITNESS AND EXHIBIT LIST

                   v.

   ANTHONY GIGNAC,                                           CASE NUMBER: 17-cr-20891

                           Defendant.

PRESIDING JUDGE                                GOVERNMENT                   DEFENDANT’S
                                               ATTORNEYS                    ATTORNEYS
Hon. Cecilia M. Altonaga
                                               AUSA Fritz Shadley           AFPD Ayana Harris

Sentencing Date                                COURT REPORTER               COURTROOM DEPUTY
May 31, 2019                                                                Patricia Snead
                                        WITNESS LIST
Witness                                     Special Agent Ryan McSeveney, DSS

                                        EXHIBIT LIST
GOV. NO.   DEF    DATE     MARKED   ADMITTED              DESCRIPTION OF EXHIBITS
           NO.   OFFERED
   1                                           7/25/2015 Email from the Defendant to C.W.
   2                                           8/2/2015 Email from the Defendant to C.W.
   3                                           10/16/2017 Email from the Defendant to C.W.
   4                                           Attachment to 10/16/2017 Email (Ex. 3)
   5                                           10/23/2017 Email from the Defendant to K.P.
   6                                           Attachment to 10/23/2017 Email (Ex. 5)
   7                                           9/18/2017 Letter from C.W.
   8                                           4/6/2016 Letter from C.W. to R.F.
   9                                           6/27/2016 Email from the Defendant to C.W.
  10                                           Text Messages between the Defendant and C.W.
  11                                           Texts from C.W. Regarding his “Boss”
  12                                           Texts between C.W. and S.B.
  13                                           4/1/2017 Email from F.V. to the Defendant and C.W.


                                                  2
Case 1:17-cr-20891-CMA Document 102 Entered on FLSD Docket 05/31/2019 Page 3 of 3



  14                                 Text Messages Between the Defendant and F.V.
  15                                 12/12/2017 Jail Call from the Defendant to C.W.
  16                                 12/13/2017 Jail Call from the Defendant to C.W.
  17                                 Private Jet Video from the Defendant’s Phone
  18                                 London Video from the Defendant’s Phone
  19                                 Picture of the Defendant in Saudi Head-Gear
  20                                 Picture of the Defendant with Foundation A
  21                                 Picture of the Defendant with a Gift
  22                                 Overview of Project Alaska
  23                                 -------------
  24                                 -------------
  25                                 March 7, 2016 Email from K.P. to C.W. and the Defendant
  26                                 WhatsApp Messages Between the Defendant and K.P.
  27                                 Text Messages Between the Defendant and K.P.
  28                                 Text Messages Between the Defendant and S.B.




                                        3
